Citation Nr: 1828386	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-20 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits due to the Veteran's surviving spouse prior to her death.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from July 1942 to September 1943.  He died in April 1987, and his surviving spouse, HLG, died in March 2008.  The Appellant in this case is the Veteran's and HLG's daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the Atlanta, Georgia RO.  

In January 2017, the Board remanded the matter to satisfy an outstanding hearing request.  The hearing was originally scheduled for January 2018 and then rescheduled to April 2018.  Notice of the hearing was sent to the address of record and not returned as undeliverable.  The regularity of the mail is presumed.  The Appellant failed to appear.  Consequently, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

The Appellant does not qualify as a child eligible to receive accrued benefits for VA purposes, and the record does not contain objective evidence that establishes she paid the last sickness or burial expenses for her mother.





CONCLUSION OF LAW

The criteria for entitlement to accrued benefits due to the Veteran's surviving spouse prior to her death have not been met.  38 U.S.C. §§ 101 (4), 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has contended that she is entitled to accrued benefits that were due and unpaid to her mother, the Veteran's surviving spouse, prior to her death.  Specifically, she contends that in October 2007 her mother applied for additional benefits that she was owed and in March 2008 her mother received a check for back pack and a monthly check in amount of $270.00, which still less than the $740 she was originally awarded.  The Appellant then indicates that on her mother's death in March 2008, she returned the checks to VA, but that her children and her estate are due back pay for amounts owed to her mother from September 2007 to her death.  See VA Form 21-601, Application for Reimbursement.

The record shows that in a May 2007 decision, HLG was awarded death pension benefits and an additional aid and attendance allowance, specifically in the amount of $710.00, effective November 6, 2006; $740.00 effective December 1, 2006 (cost of living adjustment); and, $90.00 effective August 1, 2007 (initially classified as Medicaid reduction but later explained to be medical expenses in an August 2009 letter).  Her total countable family income was noted to be $11,964.00, which was reduced to $2,818.00, due to reported medical expenses of $9,500.00.  For the period from August 1, 2007, it was explained that the total countable family income of $11,964.00, was reduced by $1,700.00, which was the amount HLG paid for private insurance.  This reduced her countable income to $10,630.00.  HLG was notified that if the amount she paid for medical expenses changed or she was no longer paying medical expenses she should tell VA immediately.  VA Form 21-8416, Medical Expense Report, was attached.  HLG was instructed to complete the form if she wanted to claim additional expenses.  She was further informed that she had one year to appeal VA's decision. 

In a September 2007 Report of Contac, HLG informed VA them that she was not receiving Medicaid.   In October 2007, the Appellant submitted on behalf of HLG, a 'Medical Expense Report' and correspondence reflecting that she was incurring caregiver expenses for her mother.  In January 2008, VA informed HLG that Appellant's caregiver expenses had to be documented.  VA further requested medical expenses from November 1, 2006 to December 31, 2006; January 1, 2007 to October 31, 2007; and, November 1, 2007 thru December 31, 2007.  In February 2008, HLG executed a General Power of Attorney in favor of the Appellant.  The Appellant also submitted additional medical expenses.  As indicated, H.L.G. died in March 2008.   The Appellant filed a claim for accrued benefits in September 2008, alleging that her mother was due back pay for amounts owed from September 2007 to her death as delineated above.  

In September 2015, the Board had determined that the October 2007 and February 2008 submissions were signed by the Appellant in some capacity prior to HLG's death and remanded the matter for a detailed accounting of payments made to HLG for the period from August 2007 and for the RO to considered medical expenses and caregiver submissions for the period from August 1, 2007, to the Appellant's death in March 2008.  In December 2015, the RO asked the Appellant to submit receipts for expenses for Life Care, TN Ga Memorial Parks, and Lane Funeral home.  The Appellant did not respond.  Thereafter, a January 2016 supplemental statement of the case was issued and her accrued benefits claim continued to be denied.  The Appellant was notified that there was no evidence that she paid any of the surviving spouse's last expenses.  There was no further communication from the Appellant and as noted in the Introduction, she failed to appear for a scheduled Board hearing.      

"Accrued benefits" are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the record must show that: (i) the individual has standing to file a claim for accrued benefits; (ii) the VA payee had a claim pending at the time of death; (iii) the VA payee would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the VA payee's death.  38 U.S.C. §§ 5121, 5101(a); 
38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).
Upon the death of a surviving spouse, accrued benefits are payable only to the Veteran's children.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C. § 5121 (a); 38 C.F.R. §§ 3.1000 (a)(2), (5) (excluding other provisions not applicable here).  For VA purposes, the term "child" means an unmarried person under the age of 18.  The only exceptions to this rule are if the child is a student at a VA-approved educational institution, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  38 U.S.C. § 101 (4); 38 C.F.R. §§ 3.57, 3.1000.

In this case, although the Appellant is the Veteran's and HLG's daughter, she does not qualify as a child eligible to receive accrued benefits for VA purposes under 
38 C.F.R. § 3.57.  She is beyond the age of 23, and the record does not suggest, nor does she contend, that she became permanently incapable of self-support before reaching the age of 18.  Therefore, the Appellant is only eligible for so much of any accrued benefits due to her mother as may be necessary to reimburse her for any expenses she bore for her last sickness and burial.

As noted above, in the January 2016 supplemental statement of the case, the RO  denied the Appellant's claim on the basis that she did not submit any objective evidence that she bore the expense of last sickness or burial of her mother, i.e. that she did not have the required standing, so her claim must be denied.  Again, as noted above, the RO in December 2015 had listed the necessary information for the Appellant to provide in support of her claim, including copies of bills and receipts of payment if her personal funds were used for such expenses.  The Appellant had notice and the opportunity to respond, but did not.  

To the extent that the Appellant's mother was entitled to any accrued benefits as a result of the October 2007 claim, the Appellant has not been shown to have the required standing to claim this benefit as the record does not objectively establish that she paid the last sickness or burial expenses for her mother.  Based on the foregoing, the Board concludes that the threshold eligibility criteria for entitlement to accrued benefits due to the Veteran's surviving spouse prior to her death have not been met, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).






ORDER

Entitlement to accrued benefits due to the Veteran's surviving spouse prior to her death is denied.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


